 
Exhibit 10.31

 
LICENSE, PRODUCT PRODUCTION, AND DISTRIBUTION AGREEMENT


This Agreement is made and entered into this 19th day of June 2008 (the
"EFFECTIVE DATE"), by and among LifeLine Cell Technology, LLC, a California
limited liability company with offices located at 2595 Jason Court, Oceanside,
CA 92056 (“Lifeline”), BioTime, Inc., a California corporation with offices
located at 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502
(“BioTime”), and Embryome Sciences, Inc., a California corporation and
subsidiary of BioTime with offices located at 1301 Harbor Bay Parkway, Suite
100, Alameda, California 94502 (“ES”) Lifeline, BioTime, and ES are sometimes
hereinafter referred to as the “Parties.”


RECITALS


A.           Lifeline has rights to use certain cell technology licensed from
Advanced Cell Technology, Inc. (“ACT”), and the expertise and facilities to
produce in commercial quality and quantity cells and media optimized for cells
derived from or based on that technology.


B.           BioTime and ES have rights to embryonic stem technology, and cells
produced from that technology, under a license from WARF.


C.           Lifeline also has marketing and distribution capability and a
pre-existing relationship with certain major distributors of cells and media,
which have been disclosed to BioTime and ES.


D.           ES has both marketing and distributing capability for cell-based
products for the research-only market, particularly through its proprietary
“Embryome.com” data base technology, its proprietary “Embryomics” cell isolation
and propagation technology, and has access to embryonic stem technology under a
license from WARF.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:


ARTICLE 1 - DEFINITIONS


1.1           Definitions.  For the purposes of this Agreement, the following
words and phrases shall have the following meanings:


(a)           “Cell Technology” means technology under patents and know-how
licensed or sublicensed by Lifeline from Advanced Cell Technology, Inc. under
the license agreements listed on Schedule 1.


(b)           “ES Products” means cells and cell lines developed by ES without
the use of Cell Technology.


(c)           “ES Technology” means cell isolation and propagation technology
that is proprietary to ES or BioTime, and may include patents, patent
applications, and trade-secrets.

 
 

--------------------------------------------------------------------------------

 



(d)           “Lifeline Products” means cells and cell lines developed using
Lifeline Technology, but not ES Technology, WARF Technology, and/or WARF
Materials.


(e)           “Lifeline Technology” means technology other than Cell Technology
that is proprietary to Lifeline, and may include patents, patent applications,
and trade-secrets.


(f)           “Joint Products” means (i) clonally or oligoclonally derived
embryonic progenitor cells or progenitor cell lines produced using Cell
Technology and WARF Technology, WARF Materials, or ES Technology, and (ii)
products derived from the progenitor cells described in clause (i).


(g)           “Marketing Cost” means, the reasonable costs associated with
promoting, selling, packaging, transferring title and moving Joint Products to
the customer and include direct costs and overhead costs.  Direct costs of
marketing include but are not limited to: market research; advertising;
development, printing and distribution of collateral materials; selling expenses
including salaries, benefits, commissions and sales-related expenses, and
reimbursements paid to sales employees, customer service employees, and
accounting employees involved with invoicing and accounts receivables, and an
overhead burden of 15% of the employee component of direct cost.  The initial
percentage of overhead costs allocated to marketing will be revised and agreed
upon between the Parties on a periodic basis according to Section 5.11.


(h)           “Production Cost” means the reasonable costs associated with (i)
the initial production and testing of a new Joint Product in the laboratory,
(ii) the preparation of equipment and procedures for the production of a new
Joint Product on a commercial scale, and (iii) producing, testing and packaging
of Joint Products for distribution and sale.  Production Costs include direct
costs and overhead costs.  Direct costs of production include but are not
limited to: laboratory supplies and materials, WARF Materials, commercial
production and quality control supplies and materials; salaries and benefits
paid to production and quality control employees; and payments to independent
contractors, and an overhead burden of 30% of the employee component of direct
cost.  The initial estimate of overhead costs allocated to production will be
revised and agreed upon between the parties on a periodic basis according to
Section 5.11.


(i)           Net Revenues means the gross revenues from the sale of Joint
Products, less all (i) shipping costs (including packaging, freight, and
insurance costs invoiced to purchasers), (ii) discounts, (iii) sales, VAT and
similar taxes, (iv) returns and other credits actually allowed to
purchasers,  and (v) uncollected accounts.


(j)           “WARF” means Wisconsin Alumni Research Foundation.


(k)           “WARF Technology” means technology under patents licensed by
BioTime from WARF.

 
2

--------------------------------------------------------------------------------

 

(l)           “WARF Materials” means cells or cell lines obtained by BioTime or
ES under a license from WARF.




ARTICLE 2 – PRODUCTION OF JOINT PRODUCTS


2.1           Production of Joint Products By ES.  ES shall produce the Joint
Products subject to the rights of Lifeline in Section 2.2:


2.2.                      Production of Joint Products.


(a)           Lifeline may also produce Joint Products if (a) ES fails to offer
for sale a minimum of 12 new Joint Products per year beginning in 2009, or (b)
ES consents to Lifeline producing a Joint Product.


(b)           Lifeline may produce any new Joint Product that Lifeline conceives
of and offers to ES to produce but which ES declines to produce, or any other
Joint Product the production of which ES has determined to discontinue.  In this
regard, if Lifeline desires ES to produce a new Joint Product, Lifeline shall
provide ES with written information describing the new Joint Product, including
the method of production, use, and proposed price of the new Joint Product.  The
information from Lifeline shall be in sufficient detail to permit ES to make an
informed decision to produce or not produce the new Joint Product.  Within
thirty (30) days after receipt of such information from Lifeline, ES shall
notify Lifeline of ES’s election to produce the new Joint Product.  If ES fails
to so notify Lifeline, ES shall be deemed to have elected not to produce the new
Joint Product.


(c)           If Lifeline uses any WARF Technology or WARF Materials to produce
any Joint Product under paragraph (a) or (b) of this Section, ES shall
collaborate with Lifeline by providing technical advice through the review and
comment on development plans and methods, but ES shall not be required to (i)
utilize its laboratory or production facilities, materials, or equipment for the
production of the Joint Product; and (ii) provide personnel to staff laboratory
or production functions.  ES’s cost of providing the services described in this
paragraph shall be deemed Production Costs.


(d)           Lifeline shall not be deemed to have jointly produced stem cells
from the H9 stem cell line previously cultured by BioTime or ES with assistance
from Lifeline.


2.3           Use of Cell Technology.  Lifeline hereby grants ES an exclusive
sublicense to use of Cell Technology to the extent required for the purpose of
producing, making, and distributing Joint Products, but, except as required for
such purpose, no other license or sublicense of Cell Technology is granted or
shall be implied by this Agreement.  Lifeline will provide ES with a license to
use Lifeline Technology to permit ES to practice the Cell Technology for the
purpose of producing Joint Products.


2.4           Facilities and Personnel.  Lifeline will provide laboratory and
production facilities and personnel, as reasonably requested by ES to produce,
make, or distribute Joint Products.

 
3

--------------------------------------------------------------------------------

 

Lifeline shall use its own laboratory and production facilities and personnel
for the production of any Joint Products that Lifeline produces.  ES will make
available at the Lifeline facilities the services of Dr. Michael West and other
ES personnel as needed to assist Lifeline personnel in developing the techniques
needed to produce a Joint Product.  Lifeline will make available at the ES
facilities the services of Lifeline personnel as needed to assist ES in
developing and implementing standard operating procedures for production Joint
Products, procedures for distribution of Joint Products, and procedures for
Production Cost tracking, accounting and controls.  The Parties acknowledge and
agree that their personnel will not be providing assistance to each other on a
full-time basis, but only to the extent necessary (and subject to their
availability taking into account scheduling issues and their other time
commitments) to permit each Party to commence production of a Joint Product and
to develop and implement operating procedures for commercial production and
distribution of a Joint Product, and to track and account for related Production
Costs, using their own personnel.  Moreover, the assistance of ES personnel may
be limited to the matters described in Section 2.2(c) in cases in which that
paragraph applies.


2.5           WARF and ES Technology.  ES grants Lifeline a sublicense to use
WARF Technology, and WARF Materials and ES Technology for the purpose of
producing, making, and distributing any Joint Products that Lifeline is entitled
to produce, make, and distribute but, except as required for such purpose, no
other license or sublicense of WARF Technology, WARF Materials, or ES Technology
is granted or shall be implied by this Agreement.  Lifeline agrees that (a) WARF
Technology and WARF Materials may be used by Lifeline only for the purpose of
producing, making, and distributing Joint Products under this Agreement; (b)
Lifeline shall not sell, use, or transfer WARF Materials to any third party
except as permitted by the WARF license; (c) Lifeline shall not use WARF
Technology or WARF Materials in any manner not permitted by the WARF license,
and (d) Lifeline’s right to use WARF Technology and WARF Materials shall
terminate upon the termination of the WARF license.




ARTICLE 3 – MARKETING; SALES AND DISTRIBUTION


3.1           Marketing Efforts.  The Parties shall each use commercially
reasonable efforts to market and sell Joint Products through each Party’s sales
force and distributor network, and shall use best efforts to collaborate in
marketing Joint Products jointly where appropriate so as to avoid conflicts
between the parties’ sales efforts.
 
3.2           Embryome.com.  Pricing and terms of marketing and sale of Joint
Products through Embryome.com technology shall be subject to ES’s approval.


3.3           Branding.  Joint Products shall be sold under the Lifeline or ES
brand as the Parties shall determine by mutual agreement.


3.4           Use of Joint Products.  Joint Products will be produced, marketed,
distributed, and sold as research tools only, including in drug discovery and
development, and not for the treatment of disease in humans, or for diagnosis,
prognosis, screening or detection of disease in humans.  Each Party shall sell
Joint Products on terms that provided that the Joint Products will be used by
the purchaser only for the purposes permitted in this paragraph.

 
4

--------------------------------------------------------------------------------

 



3.5           Limit of Obligations.  Nothing in this Agreement shall require
either Party to sell Joint Products produced by the other Party.  Any Party that
produces, markets, or distributes a Joint Product may, upon thirty days notice
to the other Parties, discontinue production, marketing, or distribution of the
Joint Product.


3.6           Costs and Expenses.  Except for royalties payable to WARF and ACT,
Production Costs, and Marketing Costs, which shall be reimbursed as provided in
Article 5, each Party shall pay its own costs and expenses incurred in
connection with the performance of its obligations under this Agreement, unless
otherwise expressly provided in this Agreement.


3.7           Competition.  Nothing in this Agreement shall prevent, preclude,
or limit the right of the parties to compete with each other in the development,
licensing, production, marketing, distribution, and sale of technology and
products, including products that may directly compete with Joint
Products.  Lifeline shall have no interest in or right to participate in
revenues or profits from the sale of ES Products or from the licensing or
sublicensing of ES Technology or WARF Technology by ES or BioTime, or in any
production, marketing, and/or sales agreements ES or BioTime may make, except to
the extent that Net Revenues from sale of Joint Products are generated through
such agreements, in which event such Net Revenues shall be shared as provided
herein.  ES and BioTime shall have no interest in or right to participate in
revenues from the sale of Lifeline Products or from the licensing or
sublicensing of Lifeline Technology or Cell Technology by Lifeline, or in any
production, marketing, and/or sales agreements Lifeline may make, except to the
extent that Net Revenues from sale of Joint Products are generated through such
agreements, in which event such Net Revenues shall be shared as provided herein.




ARTICLE 4—CAPITAL PAYMENT


4.1           Payment to Lifeline.  Within two business days after the Parties
have executed and delivered this Agreement, BioTime or ES will pay Lifeline
$250,000 to enable Lifeline to engage in the production, making, and
distribution of Joint Products.




ARTICLE 5 – NET REVENUES


5.1           Certain Distributors.  Regardless of which Party produces the
Joint Product, Net Revenues from the sale of a Joint Product sold to or through
those distributors with which Lifeline has a pre-existing relationship (which
have been disclosed to ES and BioTime by confidential memorandum), shall be
allocated between, and paid to, the Parties as follows:


(a)           First, to the Parties in an amount equal to their respective
royalty obligations under Article 7 with respect to the sale of the Joint
Product;

 
5

--------------------------------------------------------------------------------

 

(b)           Second, to the Party or Parties that produced the Joint Product,
to reimburse their Production Costs, and to the Parties that marketed the Joint
Product, to reimburse their Marketing Costs; and


(c)           Finally, 50% to ES and 50% to Lifeline.


5.2           Joint Production.  Net Revenues from the sale of a Joint Product
not covered by Section 5.1 but which is produced by both ES and Lifeline shall
be shall be allocated between, and paid to, the Parties in the manner provided
in Section 5.1.


5.3           Production Requested by Other Party.  Net Revenues from the sale
of a Joint Product not covered by Section 5.1 or Section 5.2 and which was
initially produced by one Party but which is produced for distribution by the
other Party at the request of the Party that initially produced the Joint
Product shall be allocated between, and paid to, the Parties in the manner
provided in Section 5.1.


5.4           Other Cases.  In the absence of a supplemental agreement between
the Parties, Net Revenues from the sale of a Joint Product not covered by
Section 5.1, Section 5.2 or Section 5.3 shall be shall be allocated between, and
paid to, the Parties as follows:


(a)           First, to the Parties in an amount equal to their respective
royalty obligations under Article 7 with respect to the sale of the Joint
Product;


(b)           Second, subject to Section 5.6(b), to the Party that produced the
Joint Product for distribution, an amount equal to the greater of (i) 90% of the
Net Revenues remaining after the allocation under clause (a) of this Section,
and (ii) the amount that would have been allocated to the Party if the
provisions of Section 5.1 applied; and


(c)           The balance of the Net Revenue will be allocated to the Party that
did not produce the Joint Product for distribution


5.5           Reimbursement Payment.  The first $250,000 of Net Revenues that
otherwise would be allocated to Lifeline under Section 5.1(c) (including Net
Revenues from Joint Products described in Sections 5.1, 5.2, and 5.3) or Section
5.4(c) shall be allocated instead to ES as a priority return on its capital
investment under Article 4.


5.6           Recovery of Costs.


(a)           To the extent that Net Revenues during any calendar quarter are
less than the Production Costs, Marketing Costs, and royalty payments incurred
by the Party during that period, the unrecovered costs will be carried forward
into each successive calendar quarter until paid from Net Revenues, before Net
Revenues are otherwise allocated to and shared by the Parties.


(b)           If ES provides collaborative technical assistance to Lifeline
under Section 2.2(c), the Production Cost incurred by ES shall be reimbursed to
ES from a portion of the Net

 
6

--------------------------------------------------------------------------------

 

Revenue allocable to Lifeline under Section 5.4(b), and such reimbursement shall
be paid contemporaneously with the allocation of Net Revenues to Lifeline.


5.7           Allocation of Net Revenue.  Net Revenues shall be allocated
between the Parties in the manner provided in this Article 5 regardless of which
Party or Parties sold the Joint Product(s), such that each Party shall pay over
to the other Party such share of Net Revenue as may be required to effect the
allocation of Net Revenues determined under Sections 5.1 through 5.4, as
applicable, subject to Section 5.5 and Section 5.6.


5.8           Payment Due Date.  Not later than 25 days after the end of each
calendar quarter, the Parties will reconcile accounts of Joint Products sold and
shall remit to each other the other Party’s share of Net Revenue.


5.9           Currency.  All payments due hereunder shall be paid in United
States dollars.  If any currency conversion shall be required in connection with
the payment of Net Revenues or other amounts due under this Agreement, such
conversion shall be at the rate of conversion reported in the Wall Street
Journal on the last working day of the calendar quarter to which the payment
relates.


5.10                      Late Payment.  If any Net Revenue is not paid by a
Party to the other Party when due, interest shall accrue on the overdue amount
at the Prime Rate plus two percent, or the maximum rate allowed under applicable
law, whichever is less, from the date when such payment should have been made
until paid in full.  Such interest shall be paid with the past due Net
Revenue.  The Prime Rate shall be the interest rate reported as the “prime rate”
in The Wall Street Journal on the date the payment was due.


5.11                      Overhead Costs.  Parties will meet, initially on a
quarterly basis and less often upon mutual consent, to: work together in good
faith to share financial information and calculations, within the constraints of
SEC rules, related to: the allocation of overhead costs; develop and agree upon
accounting methods of allocating overhead costs in accordance with Generally
Accepted Accounting Principles; and review and revise the percentage figures
used to allocate overhead costs to Marketing Cost and Production Cost.




ARTICLE 6 - REPORTS AND RECORDS


6.1           Maintenance of Records.  Each Party shall keep complete and
accurate records and accounts of all Joint Products sold by the Party, all
royalties payable by the Party to ACT or WARF, the Party’s Production Costs and
Marketing Costs.


6.2           Monthly Reports.  Each Party shall provide each other Party with a
monthly report of Joint Product sales, including a description of each Joint
Product sold, the amount (units) of the Joint Product sold, and the gross sales
price, each deduction from gross sales made in the calculation of Net Revenues,
all royalties paid or payable, and all Production Costs and Marketing
Costs.  The monthly report shall be delivered no later than 15 days after the
end of each calendar month.

 
7

--------------------------------------------------------------------------------

 



6.3           Audit Rights.  Each Party’s records and accounts of Joint Products
sold shall be kept at their principal place of business or at such other
location as may be agreed upon by the Parties.  Said records and accounts shall
be open, upon reasonable advance notice (and no more frequently than once per
calendar year), for three (3) years following the end of the calendar year to
which they pertain, to the inspection of the other Party or its agents for the
purpose of verifying Net Revenues, Production Costs, and Marketing Costs, or
compliance in other respects with this Agreement.  If any such audit determines
that the reported sales or Net Revenues were less than 90% of the actual amount
for the period in question, or that royalties paid or Production Costs or
Marketing Costs, were less than 90% of the amount reported for the period, the
Party whose records were audited shall bear the cost of such audit.




ARTICLE 7—SALE OF ES PROUCTS AND LIFELINE PRODUCTS


7.1           Sale of ES Products by Lifeline.  Lifeline may sell, for its own
account and under either ES brand names or Lifeline brand names, ES Products
consisting of (a) human embryonic stem cells, (b) differentiated human stem
cells, (c) media for the growth of human embryonic stem cells or differentiated
human stem cells, and (d) materials useful for the culture of cells.  ES agrees
to sell ES Products described in this paragraph to Lifeline at prices to be
determined by mutual agreement, plus shipping, applicable sales and VAT taxes,
and insurance.  This Section 7.1 shall not apply to any ES Product acquired or
developed by ES under a license or other agreement with a third party that would
prohibit ES from selling the ES Product to Lifeline under the terms of this
Section 7.1.


7.2           Sale of Lifeline Products by ES.  ES may sell, for its own account
and under either ES brand names or Lifeline brand names, Lifeline Products
consisting of (a) human embryonic stem cells, (b) differentiated human stem
cells, (c) media for the growth of human embryonic stem cells or differentiated
human stem cells, and (d) materials useful for the culture of cells.  Lifeline
agrees to sell Lifeline Products described in this paragraph to ES at prices to
be determined by mutual agreement, plus shipping, applicable sales and VAT
taxes, and insurance.  This Section 7.2 shall not apply to any Lifeline Product
acquired or developed by Lifeline under a license or other agreement with a
third party that would prohibit Lifeline from selling the Lifeline Product to ES
under the terms of this Section 7.2.


7.3           Payment of the purchase price for ES Products sold to Lifeline
shall be on such terms as ES may require.  Payment of the purchase price for
Lifeline Products sold to ES shall be on such terms as Lifeline may
require.  Neither party shall be obligated to extend credit to the other party.


7.4            The Provisions of Article 5 shall not apply to sales of ES
Products by Lifeline, or sales of Lifeline Products sold by ES, under this
Article 7.



 
8

--------------------------------------------------------------------------------

 

ARTICLE 8 – LICENSED TECHNOLOGY AND PATENT RIGHTS


8.1           WARF License.  BioTime and ES shall fully and timely perform their
respective obligations under its license agreement with WARF in order to keep
its license to use WARF Technology and WARF Materials in full force and
effect.  BioTime or ES shall promptly notify Lifeline of any material change in
the terms of the WARF license, or the termination of the WARF license.


(a)           ES shall be responsible for the payment of all royalties owed to
WARF from the sale of Joint Products, as provided in the license agreement
between BioTime and WARF, and such royalties shall be reimbursed from Net
Revenues as provided in Article 5.


8.2           Cell Technology Licenses.  Lifeline shall fully and timely perform
its obligations under its license agreements with Advanced Cell Technology, Inc.
(“ACT”) in order to keep its licenses to use Cell Technology in full force and
effect.  Lifeline shall promptly notify BioTime and ES of any material change in
the terms of the Cell Technology license, or the termination of the Cell
Technology license.


(a)           Lifeline shall be responsible for the payment of all royalties
owed to ACT from the sale of Joint Products, as provided in the license
agreements between Lifeline and ACT, and such royalties shall be reimbursed from
Net Revenues as provided in Article 5.


(b)           LifeLine shall notify BioTime and ES of the occurrence of (i) any
failure of LifeLine to make any payment or to perform any other obligation under
the Cell Technology license agreements, and (ii) the receipt of any notice from
ACT stating that any breach or default under any of the Cell Technology license
agreements has occurred.  Such notice shall be given to BioTime and ES within
five (5) days after the occurrence of the applicable event.  BioTime and ES
shall have the right (but not the obligation) to make any payment or to take any
other action required to cure any default or potential default by LifeLine under
the Cell Technology license agreements.  If BioTime or ES makes any payment or
incurs any expense to cure or prevent a breach or default by LifeLine under any
of the Cell Technology license agreements (“Default Cure Payments”), 120% of the
amount of such Default Cure Payments shall be reimbursed to BioTime and ES upon
demand, and if such amount is not paid to BioTime or ES within five days of a
demand for payment, the unpaid amount shall accrue interest at the rate of 15%
per annum until paid in full.  Until 120% of all Default Cure Payments, with
interest accrued, have been repaid to BioTime and ES, Net Revenues that
otherwise would be allocated to Lifeline under Section 5.1(c) (including Net
Revenues from Joint Products described in Sections 5.1, 5.2, and 5.3) or Section
5.4(c) shall be allocated instead to BioTime and ES until BioTime and ES have
received a return of 120% of the Default Cure Payments, plus accrued
interest.  LifeLine agrees that the payment of Default Cure Payments will impose
a financial burden on BioTime and ES and will provide an economic benefit to
LifeLine beyond the financial obligations and benefits that the Parties have
agreed to allocate among themselves under this Agreement, and that LifeLine
estimates that the economic benefit that will inure to it from a cure of its
default will equal or exceed 120% of the Default Cure Payment.

 
9

--------------------------------------------------------------------------------

 

8.3           Ownership of Patents.  Any invention or discovery, whether or not
patentable, and any patents, patent applications, or technical know-how
developed through the efforts of any Party to produce a Joint Product shall be
owned by the Party or Parties that employ the inventors.  That is to say, if all
of the inventors on a patent or patent application are employed by one Party,
then the patent or patent application will be owned by that one Party. If
inventors are listed from two or more Parties, then the patent or patent
application shall be jointly owned by the Parties whose employees are so listed
as inventors.


8.4           License of Patents.  If a Party obtains a patent covering a Joint
Product, the other Party shall have a non-exclusive license to use such patent
for the purpose of producing, distributing and marketing the Joint Product to
the extent permitted under, and subject to the terms of, this Agreement.


8.5           Certain Acknowledgements.  Lifeline acknowledges that the WARF
license agreement permitting the use of WARF Technology and WARF Materials is
non-exclusive, and grants WARF a non-exclusive license to use for non-commercial
purposes Joint Products and any other materials and patents developed using WARF
Materials and WARF Technology.  BioTime and ES acknowledge that the Lifeline’s
right to some aspects of the Cell Technology is non exclusive.


8.8           Licenses of Intellectual Property; Bankruptcy Code.  The Parties
agree that the sublicenses granted to BioTime and ES by Lifeline to use Cell
Technology, the license granted by Lifeline to ES and BioTime to use Lifeline
know-how, the sublicenses granted by BioTime and ES to use WARF Technology, the
license granted by ES to Lifeline to use ES Technology, the license granted by
Lifeline to ES to use Lifeline Technology, and any and all licenses granted by
any Party to the other Party under Section 8.4, constitute licenses of
“intellectual property” as defined in the United States Bankruptcy Code (the
“Bankruptcy Code”) and as used in Section 365(n) of the Bankruptcy Code.  The
Parties agree that the know-how included in Cell Technology sublicensed to
BioTime and ES by Lifeline, the Lifeline Technology licensed by Lifeline to ES
under this Agreement, and the ES Technology licensed by ES to Lifeline under
this Agreement includes trade secrets.  The Parties also agree that the payments
of Net Revenues required to be made by the Parties to each other under Article 5
of this Agreement constitute “royalties” under Section 365(n) of the Bankruptcy
Code.




ARTICLE 9 - PROSECUTION OF INFRINGERS
AND DEFENSE OF PATENT RIGHTS


9.1           Notice.  The Parties agree to notify each other in writing of (a)
any actual or threatened infringement, by a third person, of any patents
covering Cell Technology, WARF Technology, ES Technology or any other patent
pertaining to a Joint Product, or (b) any claim of invalidity or
unenforceability of any patent owned by a Party covering a Joint Product.


9.2           Prosecution and Defense of Patent Rights.  The Party or Parties
owning the patent covering a Joint Product shall have the right (but not the
obligation) to prosecute any infringement or defend any claims, as applicable,
pertaining to such patent.  Each Party shall, at

 
10

--------------------------------------------------------------------------------

 

the expense of the owner of the patent, provide reasonable assistance to the
other Party in connection with the prosecution or defense of such claims.


9.3           Judgments and Awards.  Any judgment, award, or settlement proceeds
arising from any claim, demand, lawsuit or other proceeding commenced or joined
by either Party against any third person infringing or allegedly infringing a
patent covering a Joint Product (“Proceeds”) shall be allocated between the
Parties in the following manner:  (a) first (in the ratio of expenses incurred
by each Party in the action) to reimburse each Party for any expenses incurred
in the action; and (b) any Proceeds on account of the Party’s respective lost
profits shall be treated as Net Revenues, and shall be allocated between the
Parties in the manner provided in Article 5 for the allocation of Net Revenues
from the sale of such Joint Product; provided, that if royalties payable,
Production Costs, or Marketing Costs were taken into account in determining the
Proceeds, those costs shall not be deducted again in allocating the Proceeds
among the Parties.


9.4           Alleged Infringement of Patents or Trade Secrets.  If a claim or
lawsuit is brought against a Party (“Defendant”) alleging infringement of any
patent or misappropriation of any trade secret owned by a third person arising
from the production, distribution, sale or use of any Joint Product, the
Defendant shall promptly give each other Party written notice to of such
infringement claim and shall provide to each other Party all information in the
Defendant’s possession regarding such infringement claim, within sixty (60) days
after receiving such notice.  Each Party shall advise the other of the course of
action it intends to take to defend such infringement claim, and shall keep the
other Party informed of the progress of any litigation arising from the
infringement claim.  No Party shall enter into any settlement, consent judgment,
or other voluntary final disposition of any infringement action that admits the
invalidity or unenforceability of any patent pertaining to a Joint Product or
that would adversely affect the rights of any other Party, without the prior
written consent of the other Party whose rights are so affected, which consent
may not be unreasonably withheld, conditioned or delayed.




ARTICLE 10 – INDEMNIFICATION AND
LIMITATION OF LIABILITY


10.1                      Indemnification.  BioTime and ES agree to indemnify,
defend and hold harmless Lifeline from and against all liabilities of any kind
whatsoever, including legal expenses and reasonable attorneys' fees, arising out
of or in connection with any breach of any representation or warranty of BioTime
or ES under this Agreement.  Lifeline agrees to indemnify, defend and hold
harmless BioTime and ES from and against all liabilities of any kind whatsoever,
including legal expenses and reasonable attorneys' fees, arising out of any
breach of any representation or warranty of Lifeline under this Agreement.  If a
claim for indemnification relates to any claim or lawsuit by a third person
against the indemnified Party, any indemnification obligations set forth in this
Agreement shall be subject to the following conditions: (i) the indemnified
Party shall notify the indemnifying Party in writing promptly upon learning of
any claim or lawsuit for which indemnification is sought; (ii) the indemnifying
Party shall have control of the defense or settlement, provided that the
indemnified Party shall have the right (but not the obligation) to participate
in such defense or settlement with counsel at its selection and at its sole
expense; and

 
11

--------------------------------------------------------------------------------

 

(iii) the indemnified Party shall reasonably cooperate with the defense, at the
indemnifying Party’s expense.


10.2                      Disclaimer of Warranties.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY, AND ITS DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, AND AFILIATES, MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF
PATENT RIGHTS CLAIMS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE, WITH RESPECT TO ANY JOINT PRODUCT.


NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR
WARRANTY GIVEN BY BIOTIME OR ES THAT THE PRACTICE OF THE WARF TECHNOLOGY OR ES
TECHNOLOGY SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.


NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR
WARRANTY GIVEN BY LIFELINE THAT THE PRACTICE OF THE CELL TECHNOLOGY SHALL NOT
INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.


10.3                      Limitation on Liability.  IN NO EVENT SHALL ANY PARTY,
OR ITS DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR
INJURY TO PROPERTY AND LOST PROFITS ARISING FROM THE PRODUCTION AND SALE OF
JOINT PRODUCTS UNDER THIS AGREEMENT.




ARTICLE 11 – TERMINATION


11.1                      Expiration.  This Agreement shall be effective on the
Effective Date and shall terminate in twenty (20) years or upon the expiration
of the last to expire of the patents covering Cell Technology, WARF Technology,
or any Joint Product, whichever is later, unless sooner terminated as provided
in this Article 11.


11.2                      Breach.  Any Party may terminate this Agreement and
the rights, privileges and license granted hereunder by written notice upon a
breach or default of this Agreement by the other Party, subject to the following
notice and cure provisions:


(a)           If the breach is non-payment of any amount due, the breach is not
cured within thirty (30) days of receipt of written notice of such non-payment;
or


(b)           If the breach is one other than non-payment of any amount due, the
breach is not cured within thirty (30) days of a written request to remedy such
breach, or if the breach

 
12

--------------------------------------------------------------------------------

 

cannot be cured within said thirty (30) day period, the failure of the Party in
breach, within said thirty (30) day period, to commence action necessary to cure
the breach, and to proceed with reasonable diligence thereafter to cure the
breach.


Such termination shall become automatically effective unless the Party in breach
shall have cured the breach prior to the expiration of the applicable cure
period.


11.3                      Other Grounds for Termination.


(a)           BioTime and ES shall have the right to terminate this Agreement at
any time immediately upon notice to Lifeline if any claim is brought against
BioTime or ES alleging that the use of Cell Technology, WARF Technology, or WARF
Materials infringes on the patent or other intellectual property rights of any
third person.  Notwithstanding any such notice of termination, BioTime and ES
shall remain obligated to pay all amounts due Lifeline under this Agreement
through the effective date of the termination.


(b)           Lifeline shall have the right to terminate this Agreement at any
time immediately upon notice to BioTime and ES if any claim is brought against
Lifeline alleging that the use of ES Technology, WARF Technology, or WARF
Materials infringes on the patent or other intellectual property rights of any
third person.  Notwithstanding any such notice of termination, Lifeline shall
remain obligated to pay all amounts due BioTime and ES under this Agreement
through the effective date of the termination.


11.4                      Survival.  Upon termination of this Agreement for any
reason, nothing herein shall be construed to release either Party from any
obligation that matured prior to the effective date of such
termination.  Article1, Article 10, Article 12, Article 13, Article 14, Section
6.2, and this Section 11.4, and any other Sections or provisions which by their
nature are intended to survive termination, shall survive any such termination.




ARTICLE 12 - CONFIDENTIALITY


12.1                      Confidential Information  “Confidential Information”
means (a) confidential or proprietary information of BioTime or ES (including
scientific knowledge, know-how, methods, processes, inventions, techniques, and
formulae) relating to ES Technology, (b) confidential or proprietary information
relating to Cell Technology licensed to Lifeline and designated as being
confidential or secret under the Cell Technology license agreement, (c)
confidential or proprietary information relating to WARF Technology or WARF
Materials licensed to BioTime or ES and designated as being confidential or
secret under the WARF Technology license agreement, (d) confidential or
proprietary information developed by a Party (including scientific knowledge,
know-how, methods, processes, inventions, techniques, and formulae) relating to
the use of Cell Technology or WARF Technology in the production or use of a
Joint Product, (e) confidential or proprietary information (including scientific
knowledge, know-how, methods, processes, inventions, techniques, and formulae)
developed by a Party relating to the production or use of a Joint Product, other
than information described in clause (d), (f) Joint Product sales data, (g)
marketing plans, methods, and studies, (h) the identity of customers and
customer

 
13

--------------------------------------------------------------------------------

 

requirements, (i) Production Costs, and (j) such other information that is
designated as Confidential Information in this Agreement, or that a Party
maintains as confidential and designates as Confidential Information in a
writing delivered to another Party.  Confidential Information may be in written,
graphic, oral or physical form and may include designs, sketches, photographs,
drawings, specifications, reports, data, plans or other records, biological
materials, and/or software.  Confidential Information shall not include:


 
(a)
information which is, or later becomes, generally available to the public
through no fault of the recipient;



 
(b)
information which is provided to the recipient by an independent third party
having no obligation to a Party or to WARF or ACT to keep the information
secret;



 
(c)
  information which the recipient can establish by written documentation was
previously known to it;



 
(d)
information which the recipient can establish by written documentation was
independently developed by it without reference to the Confidential Information
of any other Party; or



 
(e)
information required to be disclosed by a Party under any law or government
regulation, or under any order of any court, government agency, or other
adjudicative or administrative body having jurisdiction over the Party.



12.2                      Protection of Confidential Information.  During the
term of this Agreement, the Parties may provide each other with Confidential
Information.  Each Party intends to maintain the confidential or trade secret
status of its Confidential Information.  Each Party shall exercise reasonable
care, and not less than the standard of care it exercises in protecting the
secrecy of its own Confidential Information, to protect the Confidential
Information received from the other Party from disclosure to third
persons.  Neither Party shall disclose Confidential Information (other than the
Party’s own Confidential Information) to any third person without the written
permission of the other Party (or ACT in the case of Confidential Information
described in clause (b) of Section 12.1, or WARF in the case of Confidential
Information described in clause (c) of Section 12.1); provided, that each Party
may disclose Confidential Information to the Party’s employees, officers,
directors, attorneys, and contractors who have a need to know such information
in connection with the performance of services for the Party.  Upon termination
or expiration of this Agreement, each Party shall comply with the other’s
written request to return all of the other Party’s Confidential Information that
is in written or tangible form.  No Party is granted any license to use another
Party’s Confidential Information for any purpose other than the production,
marketing, distribution, and sale of Joint Products under this Agreement or the
enforcement of a Party’s rights under this Agreement.  The obligations of the
Parties under this Article 12 shall survive any expiration or termination of
this Agreement.

 
14

--------------------------------------------------------------------------------

 

ARTICLE 13 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


Any payment, notice or other communication required or otherwise given pursuant
to this Agreement shall be in writing and sent by certified first class mail,
return receipt requested, postage prepaid, or by nationally recognized next
business day delivery service addressed to the parties at the following
addresses or such other addresses as such party furnishes to the other party in
accordance with this paragraph.  Such notices, payments or other communications
shall be effective upon receipt.


If to
Lifeline:                                                                LifeLine
Cell Technology, LLC,2595 Jason Court
Oceanside, CA 92056
Attention:  Jeffrey Janus


If to
BioTime:                                                                BioTime,
Inc.
 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention: Michael D. West, CEO



If to ES:
Embryome Sciences, Inc.

 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention: Michael D. West, CEO





 
ARTICLE 14 - REPRESENTATIONS AND WARRANTIES



14.1                      Enforceable Agreement--Lifeline.  Lifeline represents
and warrants that (a) it has licensed the Cell Technology, (b) it has the full
legal and contractual right and power to grant the sublicenses granted
hereunder, (c) this Agreement constitutes the binding, legal agreement of
Lifeline, enforceable in accordance with its terms, (d) the execution and
delivery of this Agreement by Lifeline, and the performance of Lifeline’s
obligations under this Agreement, will not violate, contravene or conflict with
(i) any other agreement to which Lifeline is a party or by which it is bound, or
(ii) any law, rule or regulation applicable to Lifeline.


14.2                      No Infringement—Cell Technology.  To the best of
Lifeline’s knowledge, the use of the Cell Technology to produce, make, and
distribute Joint Products will not infringe on any patent or trade secret or
other intellectual property right of any third person.  Lifeline has never
received any complaint, claim, demand, or notice alleging that the Cell
Technology infringes on any patent or trade secret or other intellectual
property right of any third person.


14.3                      Enforceable Agreement--BioTime. BioTime represents and
warrants that (a) it has licensed the WARF Technology, (b) it has the full legal
and contractual right and power to grant the sublicenses granted hereunder, (c)
this Agreement constitutes the binding, legal agreement of BioTime, enforceable
in accordance with its terms, and (d) the execution and delivery of this
Agreement by BioTime, and the performance of BioTime’s obligations under this
Agreement,

 
15

--------------------------------------------------------------------------------

 

will not violate, contravene or conflict with (i) any other agreement to which
BioTime is a party or by which it is bound, or (ii) any law, rule or regulation
applicable to BioTime.


14.4                      Enforceable Agreement--ES.  ES represents and warrants
that (a) this Agreement constitutes the binding, legal agreement of ES,
enforceable in accordance with its terms, and (b) the execution and delivery of
this Agreement by ES, and the performance of ES’s obligations under this
Agreement, will not violate, contravene or conflict with (i) any other agreement
to which ES is a party or by which it is bound, or (ii) any law, rule or
regulation applicable to ES.


14.5                      No Infringement—WARF Technology.  To the best of
BioTime’s knowledge, the use of the WARF Technology and ES Technology to develop
Joint Products will not infringe on any patent or trade secret or other
intellectual property right of any third person.  BioTime has never received any
complaint, claim, demand, or notice alleging that the WARF Technology or the ES
Technology infringes on any patent or trade secret or other intellectual
property right of any third person.


14.6                      Survival.  This Article 14 shall survive expiration or
termination of this Agreement.


ARTICLE 15 - MISCELLANEOUS PROVISIONS


15.1                      Compliance With Law.  Each party shall comply with all
local, state, federal and international laws and regulations relating to the
production, sale, use, distribution, and export of Joint Products.


15.2                      No Partnership or Agency.  Nothing herein shall be
deemed to constitute any Party as the agent or representative of any other
Party.  Each Party shall be an independent contractor, not an employee or
partner of any other Party, and the manner in which each Party renders its
services under this Agreement shall be within its sole discretion.  A Party
shall not be responsible for the acts or omissions of any other Party, nor shall
a Party have authority to speak for, represent or obligate any other Party in
any way without prior written authority from the other Party.


15.3                      Patent Marking.  To the extent commercially feasible,
and consistent with prevailing business practices, all Joint Products
distributed or sold under this Agreement will be marked (or will be contained in
packaging that is labeled or marked) with the number of each issued patent that
applies to such Joint Product.


15.4                      Applicable Law.  This Agreement shall be construed,
governed, interpreted and applied in accordance with the laws of the State of
California, without regard to principles of conflicts of law thereof.


15.5                      Entire Agreement; Amendment.  This Agreement sets
forth the entire agreement and understanding of the Parties as to the subject
matter of this Agreement.  This Agreement shall not be amended or modified
except by the execution of a written instrument subscribed to by the Party to be
charged.

 
16

--------------------------------------------------------------------------------

 



15.6                      Severability.  The provisions of this Agreement are
severable, and in the event that any provisions of this Agreement shall be
determined to be invalid or unenforceable under any controlling body of the law,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.


15.7                      Waiver.  The failure of a Party to assert a right
under this Agreement or to insist upon compliance with any term or condition of
this Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party, in
the absence of an express written waiver signed by the Party to be charged.


15.8                      Parties.  This Agreement shall be binding on, and
shall inure to the benefit of, Lifeline, BioTime, and ES, and their respective
successors and assigns.


15.9                      Sublicense and Assignment.  BioTime and ES shall not
sublicense or assign any rights to use Cell Technology without first obtaining
(a) the prior written consent of LifeLine, and (b) any consent of ACT required
under the ACT license agreements.  LifeLine shall not sublicense or assign any
right to use WARF Technology or WARF Materials without (a) the prior written
consent of BioTime and ES, and (b) any consent of WARF required under the WARF
license agreement.  LifeLine shall not sublicense or assign any right to use ES
Technology without obtaining the prior written consent of ES.  The foregoing
provisions of this Section 15.9 shall not restrict the rights of the Parties to
sell Joint Products under the terms of this Agreement.


15.10                      Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Any document,
including, without limitation, counterparts of this Agreement, may be
transmitted by facsimile or other electronic means and upon receipt shall be
deemed an original; provided that upon demand of the recipient, the sender
within a reasonable time of such demand shall mail or deliver an originally
signed copy of such document.


15.11                      Persons.  All references to a “person” shall include
a natural person or a corporation, partnership, limited liability company,
trust, or other legal entity.



 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date set forth above.


LifeLine Cell Technology, LLC




By:    /s/ Jeffrey
Janus                                                                                 
Printed Name:    Jeffrey
Janus                                                                                            
Title:    CEO                                                                                 




BioTime, Inc.




By:    /s/ Michael
West                                                                                 
Printed Name:   Michael
West                                                                                             
Title:    CEO                                                                                 




Embryome Sciences, Inc.




By:   /s/ Michael
West                                                                                 
Printed Name:   Michael
West                                                                                             
Title:    CEO                                                                                 

 
18

--------------------------------------------------------------------------------

 

SCHEDLUE 1




Exclusive License Agreement dated May 14, 2004 by and between Advanced Cell
Technology, Inc., and PacGen Cellco, LLC, as amended, August 25, 2005,
pertaining to certain patents and know-how owned by ACT.


Exclusive License Agreement dated May 14, 2004 by and between Advanced Cell
Technology, Inc., and PacGen Cellco, LLC, as amended, August 25, 2005,
pertaining to certain patents and know-how owned by Infigen and licensed to ACT.


Exclusive License Agreement dated May 14, 2004 by and between Advanced Cell
Technology, Inc., and PacGen Cellco, LLC, as amended, August 25, 2005,
pertaining to certain patents and know-how owned by the University of
Massachusetts and licensed to ACT.




 
 

19
